Case 1:20-cv-01271-JPH-DLP Document 76 Filed 08/25/20 Page 1 of 1 PageID #: 895
         Case: 20-2605  Document: 1-3     Filed: 08/24/2020  Pages: 1



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


 Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
         Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
               Chicago, Illinois 60604                                        www.ca7.uscourts.gov




                                          NOTICE OF DOCKETING - Short Form
  August 24, 2020


  The below captioned appeal has been docketed in the United States Court of Appeals for the
  Seventh Circuit:

                     Appellate Case No: 20-2605

                     Caption:
                     INDIANA VOTE BY MAIL, INC., et al.,
                     Plaintiffs - Appellants

                     v.

                     PAUL OKESON, et al.,,
                     Defendants - Appellees


                     District Court No: 1:20-cv-01271-JPH-DLP
                     Clerk/Agency Rep Roger A. G. Sharpe
                     District Judge James P. Hanlon

                     Date NOA filed in District Court: 08/24/2020


  If you have any questions regarding this appeal, please call this office.



  form name: c7_Docket_Notice_short_form(form ID: 188)
